Exhibit 99.03 Unaudited Proforma Income Statement For the six months ending January 31, 2013 Havana Furnishings, Inc. Six months ending January 31, 2013 Nuzee Co., Ltd. Six months ending January 31, 2013 Adjustment Proforma Revenues - 36,860 - 36,860 Cost of revenues - 245,303 - 245,303 Gross profit - (208,444) - (208,444) Operating expenses 33,949 360,546 - 394,495 Loss from operations (33,949) (568,990) - (602,939) Interest expense, net - Other Income - 608 - 608 Net loss (33,949) (568,382) - (602,331) Proforma Balance Sheet As of January 31, 2013 Havana Furnishings, Inc. January 31, Nuzee Co., Ltd. January 31, Adjustments Proforma Assets Current assets Cash 2,757 1,427 4,184 Accounts receivable, net - 178 178 Subscription receivable - 122 - 122 Inventory, net 30,502 30,502 Prepaid expenses and deposits - 219,991 219,991 Total current assets 2,757 252,220 254,977 Equipment, net - 2,351 2,351 Intellectual property 42,818 42,818 Total assets 2,757 297,389 300,146 Liabilities and Stockholders' Deficit Current liabilities Accounts payable 2,700 26,004 28,704 Other liabilities, including advances from affiliates 22,015 189,661 - 211,676 Other current liabilities - - - Total current liabilities 24,715 215,665 240,380 Note payable - related party - - - Total liabilities 24,715 215,665 240,380 Commitments Stockholders' deficit Common stock 62 - 62 Additional paid-in capital 47,938 747,407 (665,683) 129,662 Retained earnings (Accumulated deficit) (69,958) (665,683) 665,683 (69,958) Total stockholders' equity (deficit) (21,958) 81,724 59,766 Total liabilities and stockholders' deficit 2,757 297,389 300,146
